Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 14-15 are withdrawn.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 1-13 are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1-13 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 11-15 of the remarks, filed 5 July 2022, with respect to the rejections of independent claims 1, 6, and 10 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Cheng (US 6,014,254), of record, and Li (US 2002/0186914); Kato et al. (EP 0851266), of record, and Li (US 2002/0186914); and Du et al. (US 2016/0047987), of record, and Li (US 2002/0186914).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 6,014,254) of record (hereafter Cheng), in view of Li (US 2002/0186914) (hereafter Li).
Regarding claim 1, Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: different input/output optical port modules (see at least Fig. 7, where each arm is a different input/output optical port module), each including (1) an optical polarization module for splitting light received at the first side into different light beams of orthogonal optical polarizations to emerge at a second side for combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side as the output optical beam (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), (2) two half-wave plates displaced from each other and located on the second side of the optical polarization module to transform the two different light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 7 and Col. 4, lines 37-57, where 22 is a Faraday rotator); and different prisms placed relative to the different input/output optical port modules to interface with the different input/output optical port modules to exchange light with the Faraday rotators of the different input/output optical port modules and configured to include at least one angled interface surface between two adjacent prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization and is a polarization of the two light beams output from the Faraday rotator of each of the different input/output optical port modules, thus reflecting the two light beams of the common polarization back to one of the different input/output optical port modules (see at least Fig. 7 and Col. 4, lines 37-57, where 24 is a polarization beam splitter that is illustrated as two prisms with an angled interface surface between the two adjacent prisms), wherein the different prisms and the different input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Fig. 7 and Col. 4, lines 37-57, where the device is configured to operate as an optical circulator). 

    PNG
    media_image1.png
    550
    761
    media_image1.png
    Greyscale
Fig. 7 is reproduced and annotated below.
Cheng does not specifically disclose that the input/output optical port modules are placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and that the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side.
However, Li teaches an optical circulator (see at least the abstract) comprising different input/output port modules placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and different prisms placed relative to the different input/output optical port modules on the second side of the optical input/output plane to interface with the different input/output optical port modules, wherein the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Cheng to include the teachings of Li so that the input/output optical port modules are placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and that the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 3, Cheng as modified by Li discloses all of the limitations of claim 1.
Cheng also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 7 and Col. 4, lines 3 and 49, where 16a is a birefringent element that comprises a birefringent crystal).

Regarding claim 5, Cheng as modified by Li discloses all of the limitations of claim 1.
Cheng also discloses that the different prisms include a first prism in an optical path of a first input/output optical port module, and a second prism in optical paths of a second and a third adjacent input/output optical port modules (see at least Fig. 7, where the upper left prism of the polarization beam splitter 24 is in the optical path of a first input/output optical port module and the lower right prism of the polarization beam splitter 24 is in the optical path of a second and a third input/output optical port modules).

Regarding claim 6, Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: a first input/output optical port module (see Fig. 7, where the left arm is considered the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 7, where the right arm is considered the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 7, where the bottom arm is a different optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 7 and Col. 4, lines 37-57, where 22 is a Faraday rotator); a first prism placed on the second side of the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed on the second side of the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 24 is a polarization beam splitter that is illustrated as two prisms with an angled interface surface between the two adjacent prisms, where the upper left prism is the first prism and the lower right prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Fig. 7 and Col. 4, lines 37-57, where the device is configured to operate as an optical circulator).
Cheng does not specifically disclose that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Cheng to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Cheng to include the teachings of Li so that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 8, Cheng as modified by Li discloses all of the limitations of claim 6.
Cheng also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 7 and Col. 4, lines 3 and 49, where 16a is a birefringent element that comprises a birefringent crystal).

Regarding claim 10, Cheng discloses an optical circulator (see at least Fig. 7 and Col. 4, lines 37-57, where Fig. 7 illustrates an optical circulator), comprising: a first input/output optical port module (see Fig. 7, where the left arm is considered the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 7, where the right arm is considered the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 7, where the bottom arm is a different optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 7 and Col. 4, lines 37-57, where 16a is a birefringent element), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 20 indicates two half-wave plates), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 7 and Col. 4, lines 37-57, where 22 is a Faraday rotator); a first prism placed relative to the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed relative to the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 7 and Col. 4, lines 37-57, where 24 is a polarization beam splitter that is illustrated as two prisms with an angled interface surface between the two adjacent prisms, where the upper left prism is the first prism and the lower right prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Fig. 7 and Col. 4, lines 37-57, where the device is configured to operate as an optical circulator).
Cheng does not specifically disclose that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Cheng to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Cheng to include the teachings of Li so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 12, Cheng as modified by Li discloses all of the limitations of claim 10.
Cheng also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 7 and Col. 4, lines 3 and 49, where 16a is a birefringent element that comprises a birefringent crystal).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (EP 0851266 A2) of record (hereafter Kato), in view of Li (US 2002/0186914) (hereafter Li).
Regarding claim 1, Kato discloses an optical circulator (see at least the title), comprising: different input/output optical port modules (see at least Fig. 4A, where the optical circulator comprises 3 input/output ports), each including (1) an optical polarization module for splitting light received at the first side into two different light beams of orthogonal optical polarizations to emerge at a second side for combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4A and Col. 8, lines 3-4, where birefringent elements 13a, 13b, and 13c are polarization separating and coupling parts), (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform the two different light beams in orthogonal polarizations into two light beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a-c are reciprocal rotators, which can be half-wave plates)  and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 4A and Col. 7, line 58, where 11a-c are Faraday rotators); and different prisms placed relative to the different input/output optical port modules to interface with the different input/output optical port modules to exchange light with the Faraday rotators of the different input/output optical port modules and configured to include at least one angled interface surface between two adjacent prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization and is a polarization of the two light beams output from the Faraday rotator of each of the different input/output optical port modules, thus reflecting the two light beams of the common polarization back to one of the different input/output optical port modules (see at least Fig. 4A, where integrated polarizing prism 14 is illustrated to comprise multiple prisms with angled interfaces), wherein the different prisms and the different input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Figs. 4A-D and Col. 7, lines 48-52, where the device operates as an optical circulator).

    PNG
    media_image2.png
    427
    729
    media_image2.png
    Greyscale
Fig. 4A is reproduced below.
Kato does not specifically disclose that the input/output optical port modules are placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and that the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side.
However, Li teaches an optical circulator (see at least the abstract) comprising different input/output port modules placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and different prisms placed relative to the different input/output optical port modules on the second side of the optical input/output plane to interface with the different input/output optical port modules, wherein the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Kato to include the teachings of Li so that the input/output optical port modules are placed relative to one another along an optical input/output plane at a first side of the optical circulator for receiving an input optical beam at one of the different input/output optical port modules to be circulated at another one of the different input/output optical port modules as an output optical beam emerging at the optical input/output plane at the first side and that the different prisms are engaged to one another and positioned relative to the different input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one of the different input/output optical ports to another of the different input/output optical ports as the output optical beam emerging at the optical input/output plane at the first side for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 2, Kato as modified by Li discloses all of the limitations of claim 1.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 4B and Col. 11, lines 2-5, where the half-wave plates rotate the two polarized lights by 45 degrees reversely to each other).

Regarding claim 3, Kato as modified by Li discloses all of the limitations of claim 1.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 4A, where the polarization separating part is a birefringent element 13a-c and Col. 20, line 58 through Col. 21, line 15, where the polarization separating/coupling elements can comprise rutile monocrystal or a calcite).

Regarding claim 4, Kato as modified by Li discloses the limitations of claim 1, such that an optical circulator (see at least the title), comprising: different input/output optical port modules (see at least Fig. 3A, where the optical circulator comprises 3 input/output ports), each including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 3A, where integrated polarizing prisms 124a-c are polarization separating and coupling parts), (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 3A, where 128a-c are pairs of half-wave plates)  and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 3A, where 129a-c are Faraday rotators, which receive light from the two half-wave plates when the input/output port modules are outputting light); and different prisms placed relative to the different input/output optical port modules to interface with the different input/output optical port modules to exchange light and configured to include at least one angled interface surface between two adjacent prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 3A, where integrated polarizing prism 125 is illustrated to comprise multiple prisms with angled interface 125b), wherein the different prisms and the different input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Figs. 3A-C, where the device operates as an optical circulator).
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Regarding claim 5, Kato as modified by Li discloses all of the limitations of claim 1.
Kato also discloses that the different prisms include a first prism in an optical path of a first input/output optical port module, and a second prism in optical paths of the second and third adjacent input/output optical port modules (see at least Fig. 3A, where the lower part of the integrated polarizing prism 125 is a first prism and the upper part of the integrated polarizing prism 125 is a second prism).

Regarding claim 6, Kato discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 4A, where beam input port 17a indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, lines 3-4, where birefringent element 13a is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a is a reciprocal rotator, which can be a half-wave plate); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 4A, where beam input port 17b indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, line 11, where birefringent element 13b is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 10 and Col. 11, lines 2-5, where 12b is a reciprocal rotator, which can be a half-wave plate); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 4A, where beam input port 17c indicates the third input/output optical port module, which is a different input/output optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, line 15, where birefringent element 13c is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, lines 14-15 and Col. 11, lines 2-5, where 12c is a reciprocal rotator, which can be a half-wave plate), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 4A and Col. 8, lines 13-14, where 11c is a Faraday rotator); a first prism placed relative to the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed relative to the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 4A and Col. 7, lines 54-55, where 14 is an integrated polarizing prism that is illustrated as at least two prisms with an angled interface surface 14b between the two adjacent prisms, where the upper prism is the first prism and the lower prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Figs. 4A-D and Col. 7, lines 48-52, where the device operates as an optical circulator).
Kato does not specifically disclose that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Kato to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Kato to include the teachings of Li so that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 7, Kato as modified by Li discloses all of the limitations of claim 6.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 4B and Col. 11, lines 2-5, where the half-wave plates rotate the two polarized lights by 45 degrees reversely to each other).

Regarding claim 8, Kato as modified by Li discloses all of the limitations of claim 6.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 4A, where the polarization separating part is a birefringent element 13a-c and Col. 20, line 58 through Col. 21, line 15, where the polarization separating/coupling elements can comprise rutile monocrystal or a calcite).

Regarding claim 9, Kato as modified by Li discloses all of the limitations of claim 6.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Regarding claim 10, Kato discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 4A, where beam input port 17a indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, lines 3-4, where birefringent element 13a is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 3 and Col. 11, lines 2-5, where 12a is a reciprocal rotator, which can be a half-wave plate); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 4A, where beam input port 17b indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, line 11, where birefringent element 13b is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, line 10 and Col. 11, lines 2-5, where 12b is a reciprocal rotator, which can be a half-wave plate); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 4A, where beam input port 17c indicates the third input/output optical port module, which is a different input/output optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 4a and Col. 8, line 15, where birefringent element 13c is a polarization separating and coupling part), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 4A, Col. 8, lines 14-15 and Col. 11, lines 2-5, where 12c is a reciprocal rotator, which can be a half-wave plate), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 4A and Col. 8, lines 13-14, where 11c is a Faraday rotator); a first prism placed relative to the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed relative to the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 4A and Col. 7, lines 54-55, where 14 is an integrated polarizing prism that is illustrated as at least two prisms with an angled interface surface 14b between the two adjacent prisms, where the upper prism is the first prism and the lower prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Figs. 4A-D and Col. 7, lines 48-52, where the device operates as an optical circulator).
Kato does not specifically disclose that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Kato to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Kato to include the teachings of Li so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 11, Kato as modified by Li discloses all of the limitations of claim 10.
Kato also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 4B and Col. 11, lines 2-5, where the half-wave plates rotate the two polarized lights by 45 degrees reversely to each other).

Regarding claim 12, Kato as modified by Li discloses all of the limitations of claim 10.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a birefringent crystal (see at least Fig. 4A, where the polarization separating part is a birefringent element 13a-c and Col. 20, line 58 through Col. 21, line 15, where the polarization separating/coupling elements can comprise rutile monocrystal or a calcite).

Regarding claim 13, Kato as modified by Li discloses all of the limitations of claim 10.
Kato also discloses that an optical polarization module in the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 3a, where integrated polarizing prisms 124a-c are polarization beam splitting devices).

Claims 6-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2016/0047987) of record (hereafter Du), in view of Li (US 2002/0186914) (hereafter Li).
Regarding claim 6, Du discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 2, where beam input port 102 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0024], where 108 is a polarizing beam splitter (PBS)), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraph [0032], where 110 and 112 can be half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 2, where beam input port 104 indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0056], where 208 is a PBS), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraphs [0056] and [0032], where 212 and 210 are waveplates and can be half-wave plates); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 2, where beam input port 106 indicates the third input/output optical port module, which is a different input/output optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0027], where 122 is a PBS), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraph [0032], where 118 and 120 can be half-wave plates), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 2 and paragraph [0031], where 16 is a Faraday rotator); a first prism placed relative to the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed relative to the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 2 and paragraph [0029], where 114 is a polarizing beam splitter that is illustrated as at least two prisms with an angled interface surface between the two adjacent prisms, where the upper prism is the first prism and the lower prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Fig. 2, where the device operates as an optical circulator).

    PNG
    media_image3.png
    555
    750
    media_image3.png
    Greyscale
Fig. 2 is reproduced and annotated below.
Du does not specifically disclose that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Du to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Du to include the teachings of Li so that the first, second, and third input/output optical port modules are aligned at or near an optical input/output plane for receiving an input optical beam to be circulated by the optical circulator at one of the first, second and third input/output optical port modules and for outputting an output optical beam by the optical circulator at another of the first, second and third input/output optical port modules and so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of the input optical beam from one input/output optical port to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 7, Du as modified by Li discloses all of the limitations of claim 6.
Du also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 2 and paragraphs [0036] and [0037], where the half wave plates rotate their respective polarizations by positive or negative 45 degrees in order to obtain parallel polarization states).

Regarding claim 9, Du as modified by Li discloses all of the limitations of claim 6.
Du also discloses that an optical polarization module in one of the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 2 and paragraphs [0028] and [0056], where 108, 208, and 122 are PBSs).

Regarding claim 10, Du discloses an optical circulator (see at least the title), comprising: a first input/output optical port module (see at least Fig. 2, where beam input port 102 indicates the first input/output optical port module) including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0024], where 108 is a polarizing beam splitter (PBS)), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraph [0032], where 110 and 112 can be half-wave plates); a second input/output optical port module similarly constructed as the first input/output optical port module (see at least Fig. 2, where beam input port 104 indicates the second input/output optical port module) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0056], where 208 is a PBS), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraphs [0056] and [0032], where 212 and 210 are waveplates and can be half-wave plates); a third input/output optical port module different from the first and second input/output optical port modules (see at least Fig. 2, where beam input port 106 indicates the third input/output optical port module, which is a different input/output optical port module than the first and second optical port modules) and including (1) an optical polarization module for splitting light received at a first side into different light beams of orthogonal optical polarizations to emerge at a second side or combining light beams of orthogonal optical polarizations received at the second side into a single light beam to emerge at the first side (see at least Fig. 2 and paragraph [0027], where 122 is a PBS), and (2) two half-wave plates displaced from each other and located on the second side of the birefringent module to transform two light beams in orthogonal polarizations into two beams of a common polarization (see at least Fig. 2 and paragraph [0032], where 118 and 120 can be half-wave plates), and (3) a Faraday rotator placed to receive light from the two half-wave plates (see at least Fig. 2 and paragraph [0031], where 16 is a Faraday rotator); a first prism placed relative to the first input/output optical port module to exchange light therewith and configured to include at least one angled interface; and a second prism placed relative to the second and third input/output optical port modules to exchange light therewith; wherein the first and second prisms include at least one angled interface surface between the first and second prisms that is coated with a polarization beam splitting coating that transmits light at a first optical polarization and reflects light at a second optical polarization that is orthogonal to the first optical polarization (see at least Fig. 2 and paragraph [0029], where 114 is a polarizing beam splitter that is illustrated as at least two prisms with an angled interface surface between the two adjacent prisms, where the upper prism is the first prism and the lower prism is the second prism), and wherein the first and second prisms and the first, second and third input/output optical port modules are structured to direct light therebetween to cause light to be directed from one input/output optical port to another input/output optical port to effectuate an optical circulator operation (see at least Fig. 2, where the device operates as an optical circulator).
Du does not specifically disclose that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port.
However, Li teaches an optical circulator (see at least the abstract) comprising first, second and third input/output port modules and a prism positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port (see at least Fig. 4 and paragraph [0041], where 201-204 are the input/output ports placed on a single input/output plane on a first side of the optical circulator and 234 is a retroreflecting prism).
The retroreflecting prism of Li can be combined with the prisms of Du to form the first and second prisms that are engaged to each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical circulator of Du to include the teachings of Li so that the first and second prisms are engaged to each other and positioned relative to the first, second and third input/output optical port modules to effectuate a retroreflector to direct light of an input optical beam to the optical circulator at one of the first, second, and third input/output optical ports to another input/output optical port for the purpose of making the optical circulator more compact (see at least paragraph [0041] of Li).

Regarding claim 11, Du as modified by Li discloses all of the limitations of claim 10.
Du also discloses that the two half-wave plates in each input/output optical port module have different optical axis orientations so that one of the two half-wave plates rotates the polarization 45 degrees in one direction and another of the two half-wave plates rotates the polarization 45 degrees in an opposite direction (see at least Fig. 2 and paragraphs [0036] and [0037], where the half wave plates rotate their respective polarizations by positive or negative 45 degrees in order to obtain parallel polarization states).

Regarding claim 13, Du as modified by Li discloses all of the limitations of claim 10.
Du also discloses that an optical polarization module in one of the input/output optical port modules includes a polarization beam splitting (PBS) device (see at least Fig. 2 and paragraphs [0028] and [0056], where 108, 208, and 122 are PBSs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references each teach optical circulators wherein the input/output optical port modules are located on a single side of the optical circulator and/or teach the use of a retroreflecting prism in an optical circulator.
US 5,689,593 to Pan et al., see figures 10A and 10B, which illustrates a linear array of optical ports.
JP H09258136 to Imura et al., see figure 1 and page 2 of the English language machine translation (attached), which describes the benefits of having the input/output optical port modules located on a single side of the optical circulator such as minimizing the occupation rate on an optical circuit board, increasing the degree of freedom in board design, and miniaturizing the optical circulator.
 WO 97/05518 to Cheng, see figures 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
9/21/2022